Citation Nr: 1719396	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to July 24, 2015 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Fleury Johnson, Associate Counsel






INTRODUCTION

The Veteran had honorable active service in the United States Army from March 1968 to March 1970.  The Veteran received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in December 2014, at which time the Board remanded the case for a VA examination to determine the current severity of the Veteran's bilateral hearing loss and to obtain relevant VA treatment records.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2015, the Appeals Management Center (AMC) increased the Veteran's rating to 10 percent for bilateral hearing loss effective July 24, 2015.  The AMC denied an initial compensable rating for bilateral hearing loss.  Because the increase in evaluation of the Veteran's bilateral hearing loss does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to July 24, 2015, the Veteran had Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  From July 24, 2015, the Veteran had Level III hearing acuity in the right ear, and Level IV hearing acuity in the left ear.




CONCLUSIONS OF LAW

1.  Prior to July 24, 2015, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From July 24, 2015, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  By correspondence dated in May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.

The Veteran underwent VA examinations in July 2010 and July 2015.  The examinations include objective findings necessary for rating purposes and discuss the functional effects due to the Veteran's hearing impairment.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additional examination is not needed.

Moreover, based on the foregoing, the Board determines that the Agency of Original Jurisdiction has substantially complied with the December 2014 remand requests by obtaining treatment records from the VA facility at which he currently received treatment, and by obtaining an updated medical examination.  Therefore, no further action is necessary to develop the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II.  Increased Rating for Bilateral Hearing Loss

The Veteran seeks an increased disability rating for bilateral hearing loss.  The Veteran has indicated that he experiences severe difficulty in hearing as a result of his service-connected disability.  The Veteran asserts that his condition has adversely impacted him socially, and that basic daily activities are negatively affected as a result of the severity of symptomatology associated with his service-connected disability.  The Board finds the evidence in this case does not warrant an initial compensable disability rating for bilateral hearing loss prior to July 24, 2015, and does not warrant a rating in excess of 10 percent thereafter.

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Board has reviewed all of the evidence in the claim's file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-1381 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for bilateral hearing loss was granted in an August 2010 rating decision.  A non-compensable rating was assigned from April 2010.  A notice of disagreement with the initial rating was received in September 2010.  A supplemental statement of the case issued in April 2012 continued a non-compensable rating for bilateral hearing loss.  An August 2015 rating decision increased the rating for bilateral hearing loss to 10 percent effective July 24, 2015.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

The Veteran had a VA examination in July 2010.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 15, 35, 50, and 65 dB, respectively, for an average over the four frequencies of interest of 41.25 dB.  The results of the puretone threshold testing were in the left ear at 1000, 2000, 3000, and 4000 Hz of 5, 50, 60, and 65 dB, respectively, for an average over the four frequencies of interest of 45 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition of 96 percent for both ears.

A numeric designation of I is obtained for the right ear, and a numeric designation of I is obtained for the left ear.  Table VII provides that a 0 percent rating is assignable for numeric designations of I and I.

A June 2011 VA audiology education note reflected a perceived hearing handicap of 40 percent.  The treatment record did not include results of hearing loss using a puretone evaluation or of speech discrimination using the Maryland CNC test and is therefore not adequate for rating purposes.

In December 2014, the Board remanded the case for a VA examination to determine the current severity of the Veteran's bilateral hearing loss and to obtain relevant VA treatment records.  The Veteran had a VA examination in July 2015.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 50, 55, 65, and 80 dB, respectively, for an average over the four frequencies of interest of 49 dB.  The results of the puretone threshold testing were in the left ear at 1000, 2000, 3000, and 4000 Hz of 60, 70, 70, and 80 dB, respectively, for an average over the four frequencies of interest of 56 dB.  Speech audiometry, using the Maryland CNC word list, revealed speech recognition of 80 percent for the right ear and 78 percent for the left ear.

A numeric designation of III is obtained for the right ear, and a numeric designation of IV is obtained for the left ear.  Table VII provides that a 10 percent rating is assignable for numeric designations of III and IV.

The Board finds that a higher rating is not warranted during the period prior to July 2015.  The evidence prior to July 2015 shows that the Veteran had audiometric thresholds of I for the right ear and I for the left ear.  A higher rating is not assignable based upon the June 2011 VA treatment record, as the evaluation did not include speech discrimination scores using the Maryland CNC test.

The Board finds that a higher rating is not warranted during the period from July 2015.  The evidence from July 2015 shows that the Veteran had audiometric thresholds of III for the right ear and IV for the left ear.  The Board finds that a 10 percent disability rating, but no greater, is warranted for hearing loss from July 24, 2015.

In sum, the Board finds that the criteria for a compensable rating for bilateral hearing loss were not met during the rating period prior to July 24, 2015.  The Board finds that the criteria for a rating in excess of 10 percent for bilateral hearing loss were not met from July 24, 2015.  In reaching these determinations, the Board has considered the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Extraschedular Rating

The Veteran contends that the schedular evaluation is inadequate and the Veteran requests extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and 38 USCA § 5107(b).  The Board acknowledges the Veteran's reported difficulties understanding co-workers, understanding conversations in background noise, hearing the television, and the Veteran's reported need for visual cues to supplement amplified speech.  However, the Board finds that the evidence in this case does not present such an exceptional or unusual disability picture so as to render the regular schedular standards impractical.  As such, entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The ratings provided under the Rating Schedule represent the average impairment presented by certain disabilities.  38 C.F.R. § 3.321(a).  While an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, it may not completely account for the Veteran's individual circumstances.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. §  3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.

In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See id.

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.

Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.

If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In the present case, referral for extraschedular consideration is not warranted.  A comparison of the Veteran's bilateral hearing loss disability and the applicable rating criteria does not show such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  This disability resulted in the Veteran's reported difficulties with understanding co-workers, understanding conversations with background noise present, hearing the television, and the reported need for visual cues to supplement amplified speech.

In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  The Veteran does not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings.  See 38 C.F.R. §§ 4.85, 4.86, DC 6100; see also Thun, 22 Vet. App. at 115.

The record does not suggest that the collective or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria for the bilateral hearing loss disability.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

For the reasons stated above, the Board finds that the evidence in this case does not present such an exceptional or unusual disability picture so as to render the regular schedular standards impractical.  Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Prior to July 24, 2015, a compensable disability rating for bilateral hearing loss is denied.

From July 24, 2015, a disability rating in excess of 10 percent for bilateral hearing loss is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


